Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of June 8, 2020 by
and between Atlas Sciences, LLC, a Utah limited liability company (“Lender”),
and CBAK Energy Technology, Inc., a Nevada corporation (“Borrower”). Capitalized
terms used in this Agreement without definition shall have the meanings given to
them in the Original Note (as defined below).

 

A. Borrower previously sold and issued to Lender that certain Promissory Note
dated July 24, 2019 in the original principal amount of $1,395,000.00 (the
“Original Note”) pursuant to that certain Securities Purchase Agreement dated
July 24, 2019 by and between Lender and Borrower (the “Purchase Agreement,” and
together with the Original Note and all other documents entered into in
conjunction therewith, the “Transaction Documents”).

 

B. Subject to the terms of this Agreement, Borrower and Lender desire to
partition a new Promissory Note in the original principal amount of $100,000.00
substantially in the form attached hereto as Exhibit A (the “Partitioned Note”)
from the Original Note and then cause the outstanding balance of the Original
Note to be reduced by an amount equal to the initial outstanding balance of the
Partitioned Note.

 

C. Borrower and Lender further desire to exchange (such exchange is referred to
as the “Note Exchange”) the Partitioned Note for 271,739 shares of the Company’s
Common Stock, par value $0.001 (the “Common Stock”, and such 271,739 shares of
Common Stock, the “Exchange Shares”), according to the terms and conditions of
this Agreement.

 

D. The Note Exchange will consist of Lender surrendering the Partitioned Note in
exchange for the Exchange Shares, which will be issued free of any restrictive
securities legend.

 

E. Other than the surrender of the Partitioned Note, no consideration of any
kind whatsoever shall be given by Lender to Borrower in connection with this
Agreement.

 

F. Lender and Borrower now desire to exchange the Partitioned Note for the
Exchange Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

2. Partition. Effective as of the date hereof, Borrower and Lender agree that
the Partitioned Note is hereby partitioned from the Original Note. Following
such partition of the Original Note, Borrower and Lender agree that the Original
Note shall remain in full force and effect, provided that the outstanding
balance of the Original Note shall be reduced by an amount equal to the initial
outstanding balance of the Partitioned Note.

 



 

 

 

3. Issuance of Shares. Pursuant to the terms and conditions of this Agreement,
the Exchange Shares shall be delivered to Lender on or before June 11, 2020 and
the Note Exchange shall occur with Lender surrendering the Partitioned Note to
Borrower on the Free Trading Date (as defined below). On the Free Trading Date,
the Partitioned Note shall be cancelled and all obligations of Borrower under
the Partitioned Note shall be deemed fulfilled and Lender shall thereby release,
waive, discharge and relinquish any and all rights, claims, demands, contentions
and causes of action of every kind, nature, character and description
whatsoever, whether known or unknown, suspected or unsuspected, apparent or
concealed, fixed or contingent, arising from the Partitioned Note. All Exchange
Shares delivered hereunder shall be delivered via DWAC to Lender’s designated
brokerage account. Borrower agrees to provide all necessary cooperation or
assistance that may be required to cause all Exchange Shares delivered hereunder
to become Free Trading (the first date on which all Exchange Shares become Free
Trading, the “Free Trading Date”). For purposes hereof, the term “Free Trading”
means that (a) the Exchange Shares have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

 

4. Closing. The closing of the transaction contemplated hereby (the “Closing”)
along with the delivery of the Exchange Shares to Lender shall occur on the date
that is mutually agreed to by Borrower and Lender by means of the exchange by
email of .pdf documents, but shall be deemed to have occurred at the offices of
Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

5. Holding Period, Tacking and Legal Opinion. Borrower represents, warrants and
agrees that for the purposes of Rule 144 (“Rule 144”) of the Securities Act of
1933, as amended (the “Securities Act”), the holding period of the Partitioned
Note and the Exchange Shares will include Lender’s holding period of the
Original Note from July 24, 2019. Borrower agrees not to take a position
contrary to this Section 5 in any document, statement, setting, or situation.
Borrower agrees to take all action necessary to issue the Exchange Shares
without restriction, and not containing any restrictive legend without the need
for any action by Lender; provided that the applicable holding period has been
met. In furtherance thereof, prior to the Closing, counsel to Lender may, in its
sole discretion, provide an opinion that: (a) the Exchange Shares may be resold
pursuant to Rule 144 without volume or manner-of-sale restrictions; and (b) the
transactions contemplated hereby and all other documents associated with this
transaction comport with the requirements of Section 3(a)(9) of the Securities
Act. Borrower represents that it is in full compliance with the tests and
standards set forth in Rule 144(i)(2) as of the date of this Agreement. The
Exchange Shares are being issued in substitution of and exchange for and not in
satisfaction of the Partitioned Note. The Exchange Shares shall not constitute a
novation or satisfaction and accord of the Partitioned Note. Borrower
acknowledges and understands that the representations and agreements of Borrower
in this Section 5 are a material inducement to Lender’s decision to consummate
the transactions contemplated herein.

 



2

 

 

6. Borrower’s Representations, Warranties and Agreements. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) no Event of Default has occurred under the Original Note and any Events of
Default that may have occurred thereunder have not been, and are not hereby,
waived by Lender, (d) except as specifically set forth herein, nothing herein
shall in any manner release, lessen, modify or otherwise affect Borrower’s
obligations under the Original Note, (e) the issuance of the Exchange Shares is
duly authorized by all necessary corporate action and the Exchange Shares are
validly issued, fully paid and non-assessable, free and clear of all taxes,
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description, (f) Borrower has not
received any consideration in any form whatsoever for entering into this
Agreement, other than the surrender of the Partitioned Note, and (g) Borrower
has taken no action which would give rise to any claim by any person for a
brokerage commission, placement agent or finder’s fee or other similar payment
by Borrower related to this Agreement.

 

7. Lender’s Representations, Warranties and Agreements. In order to induce
Borrower to enter into this Agreement, Lender, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder, (c)
no commission or other remuneration has been paid or given directly or directly
by Lender to Borrower for soliciting the Note Exchange, and (d) Lender has taken
no action which would give rise to any claim by any person for a brokerage
commission, placement agent or finder’s fee or other similar payment by Borrower
related to this Agreement.

 

8. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

9. Arbitration of Claims. This Agreement shall be subject to the Arbitration
Provisions (as defined in the Purchase Agreement).

 



3

 

 

10. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

11. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the prevailing party shall be entitled to an additional award of the full
amount of the attorneys’ fees and expenses  paid by such prevailing party in
connection with the arbitration, litigation and/or dispute without reduction or
apportionment based upon the individual claims or defenses  giving rise to the
fees and expenses. The “prevailing party” shall be the party in whose favor a
judgment is entered, regardless of whether judgment is entered on all claims
asserted by such party and regardless of the amount of the judgment; or where,
due to the assertion of counterclaims, judgments are entered in favor of and
against both parties, then the arbitrator shall determine the “prevailing party”
by taking into account the relative dollar amounts of the judgments or, if the
judgments involve nonmonetary relief, the relative importance and value of such
relief. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading.

 

12. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Agreement and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Agreement, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Agreement.

 

13. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

14. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

15. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 



4

 

 

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

17. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Original Note and each of the other Transaction
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Agreement shall not be effective
or binding unless and until it is fully executed and delivered by Lender and
Borrower. If there is any conflict between the terms of this Agreement, on the
one hand, and the Original Note or any other Transaction Document, on the other
hand, the terms of this Agreement shall prevail.

 

18. Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

19. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

20. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  COMPANY:       CBAK ENERGY TECHNOLOGY, INC.         By:   /s/ Yunfei Li  
Name: Yunfei Li   Title: CEO         LENDER:         ATLAS SCIENCES, LLC        
By:   /s/ John Finlayson     John Finlayson, CEO

 

[Signature Page to Exchange Agreement]

 

6

 

 

EXHBIT A

 

PARTITIONED NOTE

 



7

 

 

THIS NOTE (AS DEFINED BELOW) IS ISSUED IN CONNECTION WITH AND PARTITIONED FROM
THAT CERTAIN PROMISSORY NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,395,000.00
HAVING AN ORIGINAL ISSUE DATE OF JULY 24, 2019 FOR PURPOSES OF SECTION 3(a)(9)
OF THE SECURITIES ACT (AS DEFINED BELOW). THIS NOTE SHALL BE DEEMED TO HAVE BEEN
ISSUED ON JULY 24, 2019.

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

PARTITIONED PROMISSORY NOTE #4

 

Original Issue Date: July 24, 2019 U.S. $100,000.00

 

This Partitioned Promissory Note #3 (this “Note”) is issued and made effective
as of June 8, 2020 (the “Effective Date”). This Note is issued pursuant to that
certain Exchange Agreement dated June 8, 2020, as the same may be amended from
time to time, by and between CBAK Energy Technology, Inc., a Nevada corporation
(“Borrower”) and Atlas Sciences, LLC, a Utah limited liability company, or its
successors or assigns (“Lender”) (the “Exchange Agreement”) pursuant to which
Borrower and Lender agreed to, among other things, partition this Note from that
certain Promissory Note in the original principal amount of $1,395,000.00 issued
July 24, 2019 by Borrower in favor of Lender (the “Original Note”). The Original
Note was issued pursuant to that certain Securities Purchase Agreement dated
July 24, 2019, as the same may be amended from time to time, by and between
Borrower and Lender (the “Purchase Agreement”). Certain capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.

 

The purchase price for the Original Note was paid on July 25, 2019. Accordingly,
the purchase price for this Note (the “Purchase Price”) is deemed to have been
paid in full as of such date.

 

1. Payment; Prepayment.

 

1.1. Payment. All payments owing hereunder shall be in lawful money of the
United States of America and delivered to Lender at the address or bank account
furnished to Borrower for that purpose. All payments shall be applied first to
(a) costs of collection, if any, then to (b) fees and charges, if any, then to
(c) accrued and unpaid interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Notwithstanding the foregoing, Borrower shall have the right to
prepay all or any portion of the Outstanding Balance. If Borrower exercises its
right to prepay this Note, Borrower shall make payment to Lender of an amount in
cash equal to 125% multiplied by the portion of the Outstanding Balance Borrower
elects to repay.

 



8

 

 

2. Security. This Note is unsecured.

 

3. Redemption. Beginning on the date that is six (6) months after the Purchase
Price Date, Lender shall have the right, exercisable at any time in its sole and
absolute discretion, to redeem any amount of the Original Note up to $250,000.00
(such amount, the “Redemption Amount”) per calendar month by providing written
notice to Borrower (each, a “Redemption Notice”). For the avoidance of doubt,
Lender may submit to Borrower one (1) or more Redemption Notices in any given
calendar month so long as the aggregate amount being redeemed in such month does
not exceed $250,000.00. The Redemption Amount must be at least $50,000.00 unless
the Outstanding Balance of the Original Note is less than $50,000.00. Upon
receipt of any Redemption Notice, Borrower shall pay the applicable Redemption
Amount in cash to Lender within three (3) Trading Days of Borrower’s receipt of
such Redemption Notice.

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under the Original Note
(each, an “Event of Default”): (a) Borrower fails to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; (b)
a receiver, trustee or other similar official shall be appointed over Borrower
or a material part of its assets and such appointment shall remain uncontested
for twenty (20) days or shall not be dismissed or discharged within sixty (60)
days; (c) Borrower becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; (d) Borrower makes a general assignment for
the benefit of creditors; (e) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); (f) an involuntary
bankruptcy proceeding is commenced or filed against Borrower; (g) Borrower or
any pledgor, trustor, or guarantor of the Original Note defaults or otherwise
fails to observe or perform any covenant, obligation, condition or agreement of
Borrower or such pledgor, trustor, or guarantor contained herein or in any other
Transaction Document (as defined in the Purchase Agreement), other than those
specifically set forth in this Section 4.1 and Section 4 of the Purchase
Agreement; (h) any representation, warranty or other statement made or furnished
by or on behalf of Borrower or any pledgor, trustor, or guarantor of the
Original Note to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of the Original Note is false, incorrect,
incomplete or misleading in any material respect when made or furnished; (i) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
(j) Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; (k) any United States money
judgment, writ or similar process is entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$1,000,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender; (l) Borrower
fails to be DWAC Eligible at any time after the six (6) month anniversary of the
Purchase Price Date; (m) Borrower fails to observe or perform any covenant set
forth in Section 4 of the Purchase Agreement (other than the covenant with
respect to Unapproved Restricted Issuances); (n) Borrower makes any Unapproved
Restricted Issuance; or (o) Borrower, any affiliate of Borrower, or any pledgor,
trustor, or guarantor of the Original Note breaches any covenant or other term
or condition contained in any Other Agreements (after giving effect to any grace
periods therein or any waivers). Notwithstanding the foregoing, the occurrence
of any event specified in Section 4.1(g) – (o) shall not be considered an Event
of Default hereunder if such event is cured within ten (10) days of the
occurrence of such event.

 



9

 

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate the Original Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of twenty-two percent (22%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments called for herein in
accordance with the terms of this Note.

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Approved Restricted Issuance. The Outstanding Balance will automatically be
increased by three percent (3%) for each Approved Restricted Issuance made by
Borrower (without the need for Lender to provide any notice to Borrower of such
increase), which increase will be effective as of the date of each applicable
Approved Restricted Issuance.

 

8. Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

9. Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

 



10

 

 

10. Arbitration of Disputes. By its issuance or acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

11. Cancellation. After repayment of the entire Outstanding Balance, this Note
shall be deemed paid in full, shall automatically be deemed canceled, and shall
not be reissued.

 

12. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

13. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower, so long as such transfer is in
accordance with applicable federal and state securities laws.

 

14. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

15. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages.

 

16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

11

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:   CBAK Energy Technology, Inc.         By:   /s/ Yunfei Li   Name:
Yunfei Li     Title: CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Atlas Sciences, LLC

 

By: /s/ John Finlayson       John Finlayson, CEO  

 

[Signature Page to Partitioned Promissory Note #4]

  

12

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Approved Restricted Issuance” means a Restricted Issuance (as defined in
the Purchase Agreement) for which Borrower received Lender’s written consent
prior to the applicable issuance.

 

A2. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) fifteen percent (15%) for each
occurrence of any Major Default, (b) ten percent (10%) for each occurrence of an
Unapproved Restricted Issuance Default, or (c) five percent (5%) for each
occurrence of any Minor Default, and then adding the resulting product to the
Outstanding Balance as of the date the applicable Event of Default occurred,
with the sum of the foregoing then becoming the Outstanding Balance under this
Note as of the date the applicable Event of Default occurred; provided that the
Default Effect may only be applied three (3) times hereunder with respect to
Major Defaults and three (3) times hereunder with respect to Minor Defaults.
There shall be no limit on the number of times the Default Effect may be applied
with respect to Unapproved Restricted Issuance Defaults. Notwithstanding the
forgoing, in no event shall the Default Effect result in the Outstanding Balance
to be increased by more than twenty-five percent (25%) in the aggregate.

 

A3. “DTC” means the Depository Trust Company or any successor thereto.

 

A4. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A5. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A6. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; and (d) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of Common
Stock via DWAC.

 

A7. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or reverse splits of its outstanding and
authorized shares of Common Stock to meet Nasdaq listing requirements or (b) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the 1934 Act and the rules and regulations promulgated thereunder) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Borrower.

 

A8. “Major Default” means any Event of Default occurring under Sections 4.1(a)
or 4.1(m).

 



 

 

 

A9. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

 

A10. “Minor Default” means any Event of Default that is not a Major Default or
an Unapproved Restricted Issuance Default.

 

A11. “OID” means an original issue discount.

 

A12. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A13. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, offset, or otherwise, plus the OID, the Transaction Expense Amount,
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees incurred under this Note.

 

A14. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A15. “Trading Day” means any day on which the New York Stock Exchange (or such
other principal market for the Common Stock) is open for trading. For purposes
of determining Borrower’s cash payment deadline under this Note, such “Trading
Day” shall exclude any day on which banking institutions in Dalian, China are
authorized or required by law or other governmental action to close.

 

A16. “Unapproved Restricted Issuance” means a Restricted Issuance for which
Borrower did not receive Lender’s written consent prior to the applicable
issuance.

 

A17. “Unapproved Restricted Issuance Default” means an Event of Default
occurring under Section 4.1(n) of this Note.

 

[Remainder of page intentionally left blank]

 



 

 

 

 

